Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 24, 2020

                                       No. 04-20-00087-CV

                                          Javon DUKES,
                                             Appellant

                                                 v.

                             Ana LITOFSKY and Michael Litofsky,
                                        Appellees

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2020CV00365
                       Honorable Tommy Stolhandske, Judge Presiding


                                          ORDER

        Appellant’s brief was due to be filed by March 16, 2020. Neither the brief nor a motion
for extension of time has been filed. Appellant is therefore ORDERED to file, within fifteen
(15) days of the date of this order, his brief and a written response reasonably explaining: (1) his
failure to timely file a brief, and (2) why appellees are not significantly injured by appellant’s
failure to timely file a brief. If appellant fails to timely file a brief and the written response, we
will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.
APP. P. 42.3(c) (allowing involuntary dismissal if an appellant fails to comply with a court
order).


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court